Citation Nr: 0425385	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-31 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for type-II diabetes 
mellitus.

ATTORNEY FOR THE BOARD

William Henry, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1958, and from August 1958 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Service records lack evidence of service in the Republic 
of Vietnam. 

3. Type-II diabetes mellitus is first shown more than one 
year after the veteran's separation from service, and is not 
shown to be related to that service.

4.  The veteran is not shown to have Type-II diabetes 
mellitus related to injury, disease or event noted during his 
military service.  


CONCLUSION OF LAW

Type-II diabetes mellitus was not incurred in or aggravated 
during active service, nor may in-service incurrence be 
presumed; service connection Type-II diabetes mellitus on a 
direct basis or as secondary to Agent Orange exposure is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Contentions

The veteran asserts that he has type-II diabetes mellitus 
related to exposure to herbicide agents while in service.  He 
contends this exposure occurred while traveling on 30-day 
leave in December 1971.  He believes that while on route to 
the United States from Thailand, he may have landed in 
disembarked in Saigon, Vietnam.  Service connection for 
diabetes may be established either directly, or through 
statutory presumption.  

Service connection may be granted when the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003). 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran does not allege, and service records do not show, 
that type-II diabetes mellitus manifested during active 
service.  The first indication of diabetes of record occurred 
in March 1994 (see private medical record by Dr. Polk in 
March 1994).  The veteran's service medical record make no 
reference to Type-II diabetes mellitus.  Additionally, a VA 
examination in May 1977, two years post-service, indicated 
that the veteran had no history of endocrine disorder.  A 
report of examination earlier that month specifically states 
that the veteran was not a diabetic.  

In addition, a veteran with 90 days or more of wartime 
service may be entitled to presumptive service connection for 
a chronic disease, such as diabetes, that becomes manifest to 
a degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. § 3.307 (2003).  As mentioned, the VA examination in 
May 1977 was negative for a history of endocrine disorder and 
therefore this presumption is not for application.  There is 
no other evidence of record demonstrating that diabetes 
mellitus was either shown during service or within one year 
of discharge.  

A claimant may also establish entitlement based on of 
exposure to herbicidal agents if the claimant served in the 
Republic of Vietnam during the Vietnam era.  The presumption 
of exposure is rebuttable if there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  Unless 
there is affirmative evidence to the contrary, a veteran who 
served on active duty in the Republic of Vietnam during the 
Vietnam era and has one of the presumptive diseases listed in 
38 CFR3.309 (e) is presumed to have been exposed to a 
herbicide agent. The last date of exposure is the last date 
on which he or she served in the Republic of Vietnam during 
the Vietnam era (38 CFR 3.307(a)(6)(iii). Any exposure to 
herbicide agents in circumstances other than Vietnam service 
must be established on a factual basis.

The "Vietnam era" for purposes of the statutory presumption 
begins on January 9, 1962, and ends on May 7, 1975.  38 
U.S.C.A. § 1116(a)(1) (West 2002).  A "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during this period.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. § 3.307(a)(6)(i) (2003).

The legal presumption is limited to diseases enumerated in 38 
C.F.R. § 3.309(e).  Type-II diabetes is among these diseases.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.307(a) 
(2003); McCartt v. West, 12 Vet. App. 164 (1999); 61 Fed. 
Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  

In the veteran's case, his service records do not demonstrate 
he was ever in Vietnam and do not indicate he was exposed to 
herbicidal agents.  Also, these records show that the veteran 
had Foreign Service in Japan, France, and Thailand.  

The veteran received the Vietnam Service Medal as indicated 
on his DD-214.  Vietnam Service Medal was established by 
Executive Order 11231.  The service medal was awarded to all 
members of the armed forces who served in Vietnam and 
contiguous waters and airspace between 3 July 1965 and 28 
March 1973.  In addition, personnel serving in Thailand, Laos 
or Cambodia in direct support of operations in Vietnam during 
the same period also were eligible for the medal. 

To qualify for award of the Vietnam Service Medal an 
individual had to meet one of the following qualifications: 
(1) Be attached to or regularly serve for 1 or more days with 
an organization participating in or directly supporting 
military operations.  (2) Be attached to or regularly serve 
for one or more days aboard a Naval vessel directly 
supporting military operations.  (3) Participate as a 
crewmember in one or more aerial flights into airspace above 
Vietnam and contiguous waters directly supporting military 
operations.  (4) Serve on temporary duty for 30 consecutive 
days or 60 nonconsecutive days in Vietnam or contiguous 
areas, except that time limit may be waived for personnel 
participating in actual combat operations.  Exec. Order No. 
11231, 30 Fed. Reg. 8665 (July 8, 1965).  Receipt of the 
medal does not prove that the veteran was ever in Vietnam.  

The most probative evidence, in this case the veteran's 
chronological history of service in the service personnel 
record, does not demonstrate that the veteran entered the 
Republic of Vietnam as required by statutory guidelines to be 
allowed the presumption.  His statements that he may have 
landed in Vietnam are speculative in nature and to not serve 
to establish this fact in light of this other evidence of 
record.  Additionally, his statements that his diabetes 
mellitus is related to service and the possible exposure to 
herbicides (including Agent Orange) are medical conclusions 
that only a trained medical professional can make.  As a lay 
person, without medical training (none has been demonstrated 
in this case), he is not competent to diagnose the presence 
of a current disability or to relate the presence of any 
current disability to any particular event or period of time; 
hence, his contention in this regard have no probative value.  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service). See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991). A 
claim must be supported by evidence and sound medical 
principles, not just assertions. See Tirpak v. Derwinski, 2 
Vet. App 609, 611 (1992).

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C. § 5107 (2002).  
In the veteran's case, the benefit of the doubt doctrine not 
is for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Here, the positive and negative evidence is not in 
relative equipoise in this case.  Instead, the preponderance 
of the evidence is against the appellant's claim for service 
connection.  In view of the foregoing, entitlement to service 
connection for type-II diabetes mellitus is denied.  

II. Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the veteran's case, the VCAA 
notice was sent in February 2003, two months before the 
rating decision in April 2003.  In July 2003, the RO sent a 
letter to the veteran asking him to send copies of orders or 
documents that he had which show he landed in Vietnam and 
left the plane.  
 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must convey: (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that the VA will seek 
to provide; (3) the information and evidence that the 
claimant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim, or something to, the effect that 
the claimant should "give us everything you've got pertaining 
to your claim (s)". This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the VA in February 2003 informed the veteran of 
his and VA's duties and responsibilities in developing the 
claim on appeal pursuant to the VCAA.  The notice letter did 
not contain the fourth element.  However, the Board finds 
that the appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to his claim for diabetes 
as he was given specific information about the evidence 
lacking in his claim in the July 2003 letter from the RO.

In the February 2003 letter, the VA informed the veteran that 
its duty was to make reasonable efforts to help the veteran 
obtain evidence necessary to support his claim such as 
obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that his 
responsibility was to provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.  The veteran was asked 
to provide the names of all VA and non-VA healthcare 
providers who have information regarding the veteran's 
disability.  

The RO obtained the medical evidence from all sources the 
veteran identified including the Naval Branch Medical Clinic, 
the Baptist Richland Primary Care, and records from the VA 
medical clinic.  In a July 2003 letter, the VA reiterated its 
need for the veteran to produce additional particular 
information unique to his claim.  Based upon the specificity 
of this letter to the veteran and its request for certain 
information needed to award the veteran's the benefit he 
seeks, the Board finds that any failure to ask the veteran 
for all evidence in his possession pertaining to his claim 
prior to the first denial by the RO to be harmless error.  

The VCAA requires that the duty to notify be satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.


ORDER

Entitlement to service connection for type-II diabetes 
mellitus is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



